DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Original claims 1-12 filed April 9, 2021, are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 9, 2021, is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: THRESHOLD DETERMINATION FOR FOREGROUND EXTRACTION.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “a captured image” at line 4 and “the captured image” at line 6.  The meanings of these limitations are unclear, which renders the claim indefinite.
Claim 2 depends from claim 1.  Claim 1 introduces “a captured image” at lines   4-5.  
It is unclear whether “a captured image” in line 4 of claim 2 refers to the captured image of claim 1, or a different captured image.  On the one hand, the two elements have the same name (“captured image”), which implies that they are the same.  On the other hand, using the word “a” (instead of “the”) suggests that a new element is being introduced in claim 2.  This ambiguity makes the scope of the claim unclear and renders the claim indefinite.  Examiner suggests either amending claim 2 (a) to recite “the captured image” or (b) to more-clearly differentiate from claim 1 by using a different name.
It is also unclear whether “the captured image” at line 6 of claim 2 refers to the captured image of claim 1 or the captured image of claim 2.  
Claims 3-10 include the indefinite limitations of claim 2, and therefore are also indefinite.

Claim 5 recites a step to “extract an area corresponding to an extracted foreground area of higher accuracy than the foreground area which is represented by the reference image from the comparison image as well as extracting the foreground area of the higher accuracy from the reference image” (emphasis added).  The meaning of this limitation is unclear.
On the one hand, the claim recites that the extracted foreground area is “of higher accuracy than the foreground area which is represented by the reference image”.  This indicates that the foreground area in the reference image has less than the “higher accuracy” – i.e. that the foreground of the reference image has lower accuracy.
On the other hand, the claim requires “extracting the foreground area of the higher accuracy from the reference image”.  This indicates that the foreground area of the reference image has the higher accuracy.
As can be seen above, the limitations of claim 5 appear to contradict one another by requiring that accuracy of the reference image’s foreground area is both lower and higher.  This apparent contradiction makes the scope of the claim unclear and renders the claim indefinite.
Claims 6-7 include the limitations of claim 5, and therefore are also indefinite.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘Zeng’ (“Background Subtraction With Real-Time Semantic Segmentation,” 2019).
Regarding claim 1, Zeng teaches an image processing apparatus (Pg. 153881, Sec. E, computer) comprising:
one or more memories (Page 153881, Sec. E, memory) storing instructions (see Note Regarding Instructions below); and 
one or more processors (Pg. 153881, Sec. E, processor and GPU) executing the instructions (see Note Regarding Instructions below) to: 
determine, based on results of extracting a foreground area from a captured image by learning, a threshold value (Sec. III.A, equation 2, background subtraction (BGS) uses a threshold value                                 
                                    R
                                
                            ; Sec. III.A, eqns. 3-5, threshold                                 
                                    R
                                
                             is set based on a number of parameters, including                                 
                                    v
                                
                            ; e.g., Fig. 4,                                 
                                    v
                                
                             is part of the feedback used to update the BGS model; e.g., paragraph spanning pgs. 153874-153875, the feedback comes from a combination of BGS and semantic segmentation foreground masks,                                 
                                    
                                        
                                            B
                                        
                                        
                                            t
                                        
                                    
                                    (
                                    x
                                    )
                                
                             and                                 
                                    
                                        
                                            S
                                        
                                        
                                            t
                                        
                                    
                                    (
                                    x
                                    )
                                
                             respectively; Sec. III.B, the semantic segmentation mask                                 
                                    S
                                
                             is a result of extracting a foreground area from a captured image by learning – i.e. by using a neural network that has learned its parameters; As shown above, the threshold                                 
                                    R
                                
                             is updated using information derived from segmentation mask                                 
                                    S
                                
                            ; For at least these reasons, the threshold values is determined based on results of extracting a foreground area from a captured image by learning) that is used for generation of a foreground image based on a difference between the captured image and a background image corresponding to the captured image (Sec. III.A, especially eqn. 2, threshold                                 
                                    R
                                
                             is used for generation of foreground image                                 
                                    B
                                
                             based on difference                                 
                                    d
                                    i
                                    s
                                    t
                                    (
                                    
                                        
                                            I
                                        
                                        
                                            t
                                        
                                    
                                    
                                        
                                            x
                                        
                                    
                                    ,
                                    
                                        
                                            M
                                        
                                        
                                            n
                                        
                                    
                                    (
                                    x
                                    )
                                
                            , which is a difference between captured image                                 
                                    I
                                
                             and background image                                 
                                    M
                                
                            ); and 
generate a foreground image based on a difference between the captured image and the background image by using the determined threshold value (e.g., Figs. 3-4 and mapping from Sec. III.A above, the determined/updated threshold                                 
                                    R
                                
                             is used to generate foreground image                                 
                                    B
                                
                             based on a difference between the captured image and the background image).

Note Regarding Instructions.  Zeng teaches a computer comprising a memory and processors that performs its algorithms (Pg. 153881, Sec. E).
Nevertheless, Zeng does not explicitly teach that the memory is storing instructions and that the processor is executing the instructions.
However, Examiner takes Official Notice that it is old and well-known in the image analysis to store instructions (such as a computer program) in a memory (such as a non-transitory computer readable storage medium), and for one or more processors of a computer to execute the instructions in order to perform an image analysis algorithm.  Such use of instructions advantageously allows the computer to be controlled such that it performs the algorithm.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Zeng to store and execute instructions in order to improve the apparatus with the reasonable expectation that this would result in an apparatus that could be controlled to perform the algorithm of Zeng.  
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Zeng to obtain the invention as specified in claim 1.	


Regarding claim 2, Zeng teaches the image processing apparatus according to claim 1, wherein 
the one or more processors execute the instructions further to: 
generate a reference image of a foreground by extracting a foreground area from a captured image by learning (Note ‘112(b) rejection; e.g., Fig. 4 and Sec. III.B, semantic segmentation image                                 
                                    S
                                
                            ; The “captured image” of this claim may be a prior-captured image in the video sequence – see e.g., Fig. 3); and 
generate a comparison image for comparing with the reference image by extracting a foreground area from the captured image by a background difference method using a threshold value (e.g., Fig. 4 and Sec. III.A, BGS image                                 
                                    B
                                
                            , which is generated using threshold                                 
                                    R
                                
                            ; As noted above, this “comparison image” may be a BGS foreground image extracted for a different “captured image” than was used to generate the “foreground image”) that is selectively set from a plurality of threshold values (Sec. III.A, especially eqn. 5,                                 
                                    R
                                
                             is selectively set to one of a plurality of possible threshold values).

Regarding claim 11, Examiner notes that the claim recites a method that is substantially the same as the method performed by the apparatus of claim 1.  Zeng teaches the apparatus of claim 1 (see above).  Accordingly, claim 11 is also rejected under 35 U.S.C. 103 as being unpatentable over for substantially the same reasons as claim 1.
Regarding claim 12, Examiner notes that the claim recites a non-transitory computer readable storage medium storing a program for causing a computer to perform an image processing method that is substantially the same as the method performed by the apparatus of claim 1.  Zeng teaches the apparatus of claim 1 (see above).  The rejection of claim 1 further addresses use of a non-transitory computer readable storage medium storing a program for causing a computer to perform an image processing method (see above).  Accordingly, claim 12 is also rejected under 35 U.S.C. 103 as being unpatentable over for substantially the same reasons as claim 1.


Claim(s) 3, 5, 7, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng as applied above and further in view of ‘Oyaizu’ (US 2011/0243383 A1).
Regarding claim 3, Zeng teaches the image processing apparatus according to claim 2.
Zeng does not explicitly teach that the one or more processors execute the instructions further to:
calculate an evaluation value for evaluating whether an appropriate foreground area is extracted in the comparison image based on the reference image and the comparison image.


However, Oyaizu does teach a foreground segmentation technique that includes steps to:
calculate an evaluation value for evaluating whether an appropriate foreground area is extracted in a comparison image based on a reference image and the comparison image (Fig. 6, S47, area ratio between foreground object mask determined through object detection processing – i.e. a reference image – and foreground determined from background subtraction – i.e. a comparison image – is calculated as an evaluation value).

Oyaizu recognizes that background subtraction systems are susceptible to errors if conditions such as lighting color temperature or luminance change ([0008]).  Oyaizu is able to use its evaluation value (Fig. 6, S47) in order to detect such failures (Fig. 6, S49) and update its background model (Fig. 6, S53 and S54) to recover from the error and provide high-accuracy foreground extraction (e.g., [0152]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Zeng with the evaluation value of Oyaizu in order to improve the method with the reasonable expectation that this would result in a method that could advantageously identify and recover from error conditions to maintain high accuracy.  This technique for improving the apparatus of Zeng was within the ordinary ability of one of ordinary skill in the art based on the teachings of Oyaizu.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Zeng and Oyaizu in order to obtain the invention as specified in claim 3.	

Regarding claim 5, Zeng in view of Oyaizu teaches the image processing apparatus according to claim 3, and Zeng further teaches that the one or more processors execute the instructions further to:
extract an area corresponding to an extracted foreground area of higher accuracy than the foreground area which is represented by the reference image from the comparison image (Note ‘112(b) rejection; Sec. III.C, especially eqns. 10-12, foreground                         
                            B
                        
                     from comparison image is extracted and used in final mask D for pixel areas where foreground/background areas of reference image                         
                            S
                        
                     are considered less accurate – i.e. “otherwise” condition of eqn. 12) as well as extracting the foreground area of the higher accuracy from the reference image (Sec. III.C, especially eqns. 10-12, foreground area                         
                            S
                        
                     of reference image is used in circumstances where reference image is considered higher accuracy – i.e.                         
                            F
                            G
                        
                     assignment in eqn. 12).

Regarding claim 7, Zeng in view of Oyaizu teaches the image processing apparatus according to claim 5, and Oyaizu further teaches that 
the evaluation value is calculated based on the reference image for which area extraction has been performed and the comparison image ([0098], Fig. 6, S47, area ratio evaluation value is calculated based on extracted area of reference/object-detection image and extracted area of comparison/background-subtraction image).

Regarding claim 8, Zeng in view of Oyaizu teaches the image processing apparatus of claim 3, and Zeng further teaches that the one or more processors execute the instructions further to:
update a threshold value used in a case where a foreground image is generated and a threshold value used in a case where a comparison image is generated (As explained above in the rejection of claim 2, these cases involve performing the same background subtraction processing, but for different input captured images – see e.g., Fig. 3; e.g., Fig. 3 and Sec. III.A, especially eqn. 5, the threshold is updated recursively each time an input captured image is processed).

Regarding claim 10, Examiner notes that the claim recites limitations that are substantially the same as those of claim 3, except that the evaluation value is calculated for the foreground image rather than the comparison image.
As explained above in the rejection of claim 2, the “foreground image” is the same as the “comparison image”, except that it is generated from a different input captured image.
Zeng applies the same processing to each of multiple input captured images (Fig. 3).  Accordingly, the mapping provided in the rejection of claim 3 also applies to claim 10, and claim 10 is also rejected for substantially the same reasons as claim 3.
Claims Not Rejected Over Prior Art
Examiner notes that claims 4, 6 and 9 have not been rejected under 35 U.S.C. 102 or 103.  However, these claims have been rejected under 35 U.S.C. 112(b) and therefore are not in condition for allowance at this time.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
‘Bouwmans’ (“Deep neural network concepts for background subtraction: A systematic review and comparative evaluation,” 2019)
Provides background information regarding the use of neural networks in background subtraction
‘Hagiopol’ (US 2020/0372659 A1)
Fuses foregrounds from background subtraction and semantic segmentation – e.g. Fig. 3
‘Van Droogenbroeck’ (US 2019/0197696 A1)
Combines foreground masks from background subtraction and semantic segmentation – e.g. Fig. 2

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY E SUMMERS whose telephone number is (571)272-9915. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY E SUMMERS/Examiner, Art Unit 2669